Citation Nr: 0622446	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in December 2003.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Medical Administration 
Service (MAS) of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
May 2004, a statement of the case was issued in August 2004, 
and a substantive appeal was received in August 2004.



FINDINGS OF FACT

1.  The veteran received medical care at St. Mary's Hospital, 
from December 27, 2003, to December 29, 2003.

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  A VA facility was not feasibly available at the time the 
veteran received treatment at St. Mary's Hospital, from 
December 27, 2003, to December 29, 2003.



CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided from December 27, 2003, to 
December 29, 2003, have been met.  38 C.F.R. § 17.52 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue on appeal, no further 
discussion of VCAA is necessary at this point.  

Criteria & Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility in December 2003.  The claims file reveals 
that he is service-connected for partial resection of the 
right lower lobe, rated as 60 percent disabling, and for 
psoriasis, rated 30 percent disabling.  His combined service-
connected disability rating is 70 percent, and the RO has 
found that the veteran is  entitled to a total rating based 
on individual unemployability due to service-connected 
disabilities. 

According to the statement of the case, MAS denied the 
veteran's claim under 38 C.F.R. § 17.52 on the basis that VA 
or other Federal facilities were feasibly available.  MAS did 
authorize payment for emergency room charges, but not 
subsequent hospitalization expenses.

Private treatment records from St. Mary's Hospital, a private 
facility located in Cottonwood, Idaho, reflect that on 
December 27, 2003, the veteran arrived at the emergency room 
complaining of feeling sick with abdominal discomfort over 
the entire lower abdomen.  He also reported diarrhea since 
December 24.  The veteran informed the treating examiners 
that he usually sought treatment at the Walla Walla VA 
Medical Center (VAMC) but when he called the Walla Walla VAMC 
he was instructed to go immediately to St. Mary's Hospital 
for urgent evaluation.  The veteran was admitted to the 
hospital for IV rehydration and close observation.  The 
assessment was that his symptoms could have arisen from 
diverticulitis, gastroenteritis or possibly an ischemic 
bowel.  He was discharged on December 29, 2003.  

Upon submission by the hospital for reimbursement of the 
charges incurred by the veteran, in March 2004 VA informed 
the hospital that emergency room charges were approved for 
payment, but it was unable to authorize payment for the rest 
of the claim as a VA facility was feasibly available to 
provide the care.  VA reasoned that the Walla Walla VAMC 
"could" have suggested the Boise VAMC as an alternative.  
In May 2004 correspondence from St. Mary's Hospital, it was 
indicated that at the time of his admission, the veteran 
informed the private treating physician that he usually 
sought treatment with doctors at the Walla Walla VAMC.  The 
private physician called the Walla Walla VAMC with regard to 
transferring the veteran.  The Walla Walla VAMC informed the 
physician that no beds were available for admission of the 
veteran.  The physician was not instructed to call any other 
VAMC, to include the Boise VAMC.  It was also indicated that 
driving an ambulance from Cottonwood, Idaho to Boise, Idaho, 
would have been extremely costly, although the physician 
would have considered this option had he known that he was 
supposed to call the Boise VAMC.  It was also indicated that 
it was a holiday weekend, it was believed that the Boise VAMC 
would not have wanted to transfer a patient for two days, and 
it was believed that the Boise VAMC was working with limited 
staff.  

In reviewing a map of the locations in question, the Board 
notes that it is approximately 156 miles from Cottonwood, 
Idaho, to Walla Walla, Washington, and approximately 210 
miles from Cottonwood to Boise, Idaho.  As noted, the 
evidence of record reflects that the veteran receives all 
treatment from the Walla Walla VAMC, not the Boise VAMC.  The 
Board finds that the veteran and private treating physician 
acted properly in contacting the Walla Walla VAMC to 
determine whether the facility had availability to render 
treatment to the veteran.  As noted, the veteran was 
instructed to go to St. Mary's Hospital for emergency care, 
and upon inquiry by the treating physician with regard to 
transferring the veteran to the Walla Walla VAMC, no beds 
were available for any such transfer.  Thus, the treating 
physician contacted the veteran's treating VAMC, which also 
happened to be the closest in distance from St. Mary's 
Hospital, however, there was no availability.  VA denied the 
claim for reimbursement on the grounds that the Walla Walla 
VAMC "could" have suggested that the veteran be transferred 
to the Boise VAMC.  There is no evidence, however, that the 
Walla Walla VAMC made any such suggestion.  Had any such 
suggestion been made, St. Mary's has acknowledged that it 
would have considered such a transfer.  The private entity, 
however, has stated that any such efforts would have 
fruitless because the transfer would have been costly for 
only two days, and because such treatment was administered 
during the holidays, it was believed that the Boise VAMC was 
operating with limited staff.  Thus, it appears that any such 
attempts at transferring the veteran to the Boise VAMC would 
have likely been refused.  In consideration of the entire 
record, the Board finds that there is a state of equipoise of 
the positive and the negative evidence on the question of 
whether a VA facility was feasibly available.  In such a 
case, the question is to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Thus, in light of the evidence of 
record and resolving all reasonable doubt in the veteran's 
favor, the Board finds that a VA facility was not feasibly 
available to render the veteran care from December 27, 2003, 
to December 29, 2003.  

Accordingly, the criteria have been met for entitlement to 
payment or reimbursement for unauthorized medical services 
provided at St. Mary's Hospital from December 27, 2003, to 
December 29, 2003.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided at St. Mary's Hospital from 
December 27, 2003, to December 29, 2003, is warranted.  The 
appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


